Appeal by defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered September 18, 1979, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, indictment dismissed, and the case is remitted to the Supreme Court, Queens County, for the purpose of entering an order in its discretion pursuant to CPL 160.50. Under the circumstances at bar, the evidence was legally insufficient to establish the defendant’s possession of the weapon in question. Mollen, P. J., Titone, Gibbons and Thompson, JJ., concur.